DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
At page 8 of the instant Response to Office Action of 4/13/2021 Applicant’s Representative asserts that the cited Lee reference fails to disclose the amended features of: determining a motion vector of a sub-block of the block based on the determined motion vectors of the control points and a position of the sub-block within the block, a size of the sub-block being based on whether a small sub-block affine mode is used, the small sub-block affine mode indicating that one of a width and a height of the sub-block is less than 4.
First, it is noted that the Response fails to include any description of the cited Lee reference, and as a corollary fails to provide any points of differentiation relative to the cited Lee reference, including addressing any of the claim interpretation aspects set out in the preceding rejection. 
Second, in the preceding Examiner Interview, to this Examiner’s recollection, these claim interpretation points were raised premised on the understanding that the Applicant’s Representative’s representation of the cited Lee reference was correct. However, in the indicated Examiner Interview, to this Examiner’s recollection, Applicant’s Representative’s understanding of the general state of the art at issue was 
To wit, Figure 8 of the cited Lee reference is exactly Figure 26 of the instant application as indirectly referenced by the citations of the instant Response, which is the technical crux of the claims, namely individualized motion vectors for sub-blocks. Thus Lee is taken disclosing individualized motion vectors for sub-blocks, which is the recited determining a motion vector of a sub-block of the block based on the determined motion vectors of the control points and a position of the sub-block within the block, a size of the sub-block being based on whether a small sub-block affine mode is used.
Further, with regard to sub-block granularity, both the preceding Office Action, and Examiner in the preceding Examiner Interview, pointed out that Lee discloses a 1 pixel granularity, which is the recited the small sub-block affine mode indicating that one of a width and a height of the sub-block is less than 4.
Additionally, changes in size, such as simple variance in granularity, is regarded as obvious. See MPEP 2144.04IV.
That is to say, after review of Lee, it is determined that Lee discloses the amended features argued in the instant Response.
Applicant’s Representative further asserted that the further cited references Chono and Van der Auwera fail to disclose the features of Lee, again without differentiating explanation.
A cursory glance of Chono would seem to belie this with Figures 7 and 10. Thus this assertion is rejected. Li I, Li II and Li III were also provided for consideration.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 10-12, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (US 2019/0335170).

Regarding claim 1, Lee discloses a method for video decoding in a decoder, (Abstract, figure 1 video decoding in a decoder) comprising: decoding prediction information of a block in a current picture from a coded video bitstream, (paragraph 0100, 0122, 0065 decoding prediction information of block in current picture) the prediction information indicating an affine model in an inter prediction mode; (paragraph 0100 affine inter prediction exposited) determining motion vectors of control points of the block according to the affine model; (paragraphs 0132, 0135 three control points and motion vectors thereof determined) determining a motion vector of a sub-block of the block based on the determined motion vectors of the control points (paragraph 0122 in conjunction with paragraph 0125 and 0134 individual motion vectors for sub-blocks derived from control point motion vector) and a position of the sub-block within the block, (paragraph 0147 individual motion vector for sub-block based on sub-block center pixel) a size of the sub-block being based on whether a small sub-block affine mode is used, (paragraph 0122 in conjunction with paragraph 0147 shown figure 8, sub-block motion vector mode shown determining sub-block size within the block-see also paragraph 0045) the small sub-block affine mode indicating that one of a width and a height of the sub-block is less than 4; (paragraph 0122 further discloses determining motion vectors on a pixel granularity-at least a 1x1 sub-block) and reconstructing at least a sample of the sub-block according to the determined motion vector. (paragraph 0183 reconstruction performed based on inter prediction affine mode, including motion vector)
Independent claims 11 and 20 are device and computer program product claims, respectively, reciting features similar to and corresponding to the recited features of claim 1 and are therefore also disclosed by Lee for similar reasons to those set forth above regarding claim 1. 
Regarding claim 2, Lee discloses determining a motion vector of a 4x4 block in the block from the determined motion vectors of the control points of the block, (paragraphs 0144/0145 motion vector of 4x4 block determined from control point motion vectors) the 4x4 block including the sub-block. (paragraph 0122 in the case of a 1x1 block subsuming block 4x4 blocks within the overall block may be so considered)
Regarding claim 10, Lee discloses receiving an indicator indicating whether a small sub-block affine mode is used for the current picture or a tile group in the current picture; and performing the decoding, the determining the motion vectors of the control points, the determining the motion vector of the sub-block, and the reconstructing when the received indicator indicates that the small sub-block affine mode is used. (paragraphs 0045, 0189/0190 encoder sends a flag to decoder indicating affine prediction and sub-block size, decoder decodes accordingly) 
Claims 12 and 19 are device claims reciting features similar to the recited features of claims 2 and 10, respectively, and are therefore also disclosed by Lee for similar reasons to those set forth above regarding corresponding claims 2 and 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6, 8, 9, 13-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Chono (US 2020/0236385).

Regarding claim 3, Lee fails to disclose the recited; however, Chono teaches storing the determined motion vector of the 4x4 block in a memory. (at least paragraphs 0092, 0099 motion vector for 4x4 block stored)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to save determined motion vectors for use, because Chono teaches memory access and thus storage for motion vectors, (paragraph 0020) and one or ordinary skill in the art would have understood at the time of the effective filing date of the instant application that calculated prediction parameters such as motion vectors are required of necessity to be stored after calculation for use in motion prediction, this is in the nature of the problem of using motion vectors-they are required to be stored-even if only for a duration of the prediction process-for prediction use.
Regarding claim 4, Lee discloses when the sub-block is at a top-left region of a 4x4 block in the block. (shown figure 8, located diagonally adjacent 801) Lee fails to disclose storing the determined motion vector of the sub-block in a memory. 
However, Chono teaches storing the determined motion vector of the sub-block in a memory. (at least paragraphs 0092, 0099 motion vector for 4x4 block stored) Same rationale for combining and motivation apply as for claim 3 above.
Regarding claim 5, Lee discloses when the sub-block is at a bottom-right region of a 4x4 block in the blocks. (shown figure 8, located diagonally opposite 801) Lee fails to disclose storing the determined motion vector of the sub-block in a memory. 
However, Chono teaches storing the determined motion vector of the sub-block in a memory. (at least paragraphs 0092, 0099, 0104, 0106, 0117 motion vector for 4x4 block stored)  Same rationale for combining and motivation apply as for claim 3 above.
Regarding claim 6, Lee discloses when the sub-block includes a center sample of a 4x4 block in the block. (shown figure 8 at center sub-blocks) Lee fails to disclose storing the determined motion vector of the sub-block in a memory. 
However, Chono teaches storing the determined motion vector of the sub-block in a memory. (at least paragraphs 0092, 0099, 0104, 0106, 0117) Same rationale for combining and motivation apply as for claim 3 above.
Regarding claim 8, Lee fails to disclose the recited; however, Chono teaches wherein the inter prediction mode is uni-prediction. (paragraph 0117 prediction mode set to unidirection)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use unidirection inter prediction in the method of claim 1 as disclosed by Lee, because Chono teaches to do so reduces memory use/access, allowing for smaller sub-blocks if desired. (paragraph 0117)
Regarding claim 9, Lee discloses wherein the determining the motion vector of the sub-block comprises: determining the motion vector of the sub-block of the block from the motion vectors of the control points, (paragraph 0122 discloses a motion vector for the entire block, and thus all sub-blocks within; paragraph 0122 also discloses motion vectors for all delineated sub-blocks within block, also figure 8) and an 8x8 block. (figure 10)
Lee fails to disclose when the inter prediction mode is uni-prediction and a memory bandwidth of motion compensation for an 8x8 block including the sub-block is less than or equal to a threshold. 
However, Chono teaches when the inter prediction mode is uni-prediction (paragraph 0117) and a memory bandwidth of motion compensation for an 8x8 block including the sub-block is less than or equal to a threshold.  (figures 7 and 8 teach 8x8 blocks; this feature in necessarily disclosed by any buffer/memory storage, for each will have an overflow threshold, or access range; paragraph 0117 discloses that uni-diection prediction is selected to prevent exceeding memory access range or buffer overflow threshold while allowing for finer granularity of sub-lock motion vector storage) Same rationale for combining and motivation apply as for claim 8 above.
Claims 13-16 and 18 are device claims reciting features similar to the recited features of claims 3-6 and 9, respectively, and are therefore also rendered obvious by Lee in view of Chono for similar reasons to those set forth above regarding corresponding claims 3-6 and 9.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Van der Auwera (US 2013/0101024)

Regarding claim 7, Lee fails to disclose the recited; however, Van der Auwera teaches wherein 53when the sub-block is a chroma block, the chroma block has a fixed size regardless of a size of a corresponding luma block. (paragraph 0144, chroma block size may be fixed, while luma block size is 2Nx2N)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the fixed chroma teaching of Van der Auwera to Lee because Van der Auwera teaches the video coder may thereby advantageously avoid the complexity and performance costs associated with performing operations with regard to the chroma. (paragraph 0147)
Claim 17 is a device claim reciting features similar to the recited features of claim 7, and is therefore also rendered obvious by Lee in view of Van der Auwera for similar reasons to those set forth above regarding claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Li I (US 2020/0280733) is indicative of Applicant’s other patent applications regarding prediction modes.
Li II (US 2018/0098087) provides affine prediction related aspects germane to claim 1.
Li III (US 2018/0270500) provides affine prediction related aspects germane to claim 1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER KINGSBURY GLOVER whose telephone number is (303)297-4401.  The examiner can normally be reached on Monday-Friday 8-6 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571 272 2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER KINGSBURY GLOVER/           Examiner, Art Unit 2485   

/JAYANTI K PATEL/           Supervisory Patent Examiner, Art Unit 2485
May 20, 2021